Title: From Alexander Hamilton to Pierpont Edwards, 30 January 1790
From: Hamilton, Alexander
To: Edwards, Pierpont


Treasury Department 30th Jany 1790.
Sir
My time has been for some Weeks past so much occupied with preparing business for the consideration of the legislature, as to preclude an earlier attention to your letter of the 4th. instant.
I have considered the question you have stated on the subject of the Bonds which have been put into your hands by the Collectors in your district; and have, as well as yourself, considerable doubts, whether the Jurisdiction of the foederal district Courts extends to them.
You will however, after maturely considering what will be the most probable mode of recovering the money due on these Bonds in a summary manner proceed against the parties, either in the District Court, or in one of the State Courts, as you shall judge most adviseable. The defendant in the former case might, perhaps, not avail himself in season of pleading to the Jurisdiction of the Court; but as this must depend in a great measure on the character of the party or his Council, or on the doubts which have started abroad on this subject, it is probable, that much dependance cannot be placed on this Circumstance.
I am Sir   Your most obedt. & hble Servant.
A Hamilton
Pierpoint Edwards Esqr.Judge of Connecticut District
